DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, 19 of U.S. Patent No. 11,203,681. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘681 recites a compound of formula (I) 
    PNG
    media_image1.png
    84
    167
    media_image1.png
    Greyscale
 where Ra, B1 and B2 are identical to the instantly claimed Ra, B1 and B2. US ‘681 states A comprises at least one repeating unit U having the formula (U1) or (U2) where U1 is identical to the instantly claimed U1. Claims 5 and 19 of US ‘681 recites the repeat unit (V) which is identical to repeat unit (U’1) of instant claim 1. This is an anticipatory type double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite the use of the compound and the use of the polymer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 are indefinite because they are recited as ‘use’ claims and do not contain any process steps. See MPEP 2173.05(q).
Claim 8 contains formula (I-1) which has the variable “R” adjacent to the ‘x’ repeat unit. The variable “R” is not defined and thus the claim is indefinite:

    PNG
    media_image2.png
    239
    708
    media_image2.png
    Greyscale
. It appears that the formula (I-1) represents formula I of claim 1 
    PNG
    media_image3.png
    120
    279
    media_image3.png
    Greyscale
when B2 is formula (C) 
    PNG
    media_image4.png
    71
    185
    media_image4.png
    Greyscale
and W’ is -C(=O)-NH-Y’ when Y’ is a C1 alkylene group and Z is an -O- atom. Thus, support is present to amend the “R” group in formula (I-1) to recite “Ra”. It is noted that this appears to be carried through in the instant specification also.
Claim 10 recites “a polymer, susceptible to be obtained by the reaction of a compound of formula (I) as defined in claim 1, with a crosslinking agent comprising at least two maleimidyl groups.” Claim 10 is indefinite because the phrase “susceptible to be obtained” is unclear but appears to be synonymous with “capable of being obtained” which is indefinite. Additionally, claim 10 is indefinite because claim 10 could be intended to be the reaction product of the compound of claim 1 with a crosslinking agent or a composition of the compound of claim 1 and a crosslinking agent. This is further complicated as the compound of formula (I) in claim 1 is a polymer itself, and the reaction of the compound of formula (I) with a crosslinking agent would form a crosslinked polymer. Therefore, claim 10 and all dependent claims are indefinite.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, 101 rejections and double patenting rejections presented above.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant prior art includes Swanson, Macromolecules, 2010, 43, 6135–6141, Dickie (US 4,687,812), Costanzo (US 2010/0099798), Kennedy (US 10,280,130), Chino (US 2002/0086952).
Swanson teaches diene polymers which have furan terminated polymers:
    PNG
    media_image5.png
    54
    199
    media_image5.png
    Greyscale
. The polymers of Swanson fall outside the scope of the instant claims which requires at least one repeat unit of formula (U’1) or (U’2) which are modified diene repeat groups. Swanson fails to provide any motivation to a modified diene repeat unit in combination with a diene repeat unit. In other words, Swanson teaches homopolymers of butadiene while the instant claims recite a copolymer with butadiene monomeric units and monomeric units that are the result of a reaction of the butadiene unit.
Dickie teaches polymers which are modified with a furan group (claim 12). The polymers of Dickie fall outside the scope of the instant claims which require at least one repeat unit of formula (U’1) or (U’2) which are modified diene repeat groups. Dickie teaches butadiene copolymerized with acrylonitrile, however, acrylonitrile does not fall in the scope of the instant claims.
Costanzo teaches diene polymers which have furan terminated polymers: 
    PNG
    media_image6.png
    63
    461
    media_image6.png
    Greyscale
. The polymers of Costanzo fall outside the scope of the instant claims which require at least one repeat unit of formula (U’1) or (U’2) which are modified diene repeat groups. Costanzo fails to provide any motivation to a modified diene repeat unit in combination with a diene repeat unit. In other words, Costanzo teaches homopolymers of butadiene while the instant claims recite a copolymer with butadiene monomeric units and monomeric units that are the result of a reaction of the butadiene unit.
Kennedy teaches diene polymers which have furan containing polymers: 
    PNG
    media_image7.png
    106
    286
    media_image7.png
    Greyscale
. The polymers of Kennedy fall outside the scope of the instant claims which require at least one end group to have a furan ring present. Kennedy fails to provide any motivation to use a furan ring at the polymer terminus, but instead teaches the furan group is present terminating side chains off the main polymer.
Chino teaches diene polymers which have furan containing polymers: 
    PNG
    media_image8.png
    104
    174
    media_image8.png
    Greyscale
. The polymers of Chino fall outside the scope of the instant claims which require at least one end group to have a furan ring present. Chino fails to provide any motivation to a furan ring at the polymer terminus, but instead teaches the furan group is present terminating side chains off the main polymer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764